Citation Nr: 1207998	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic conjunctivitis of the right eye, to include as secondary to service-connected right cornea scar.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1977 to August 1977, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma National Guard-including periods of ACDUTRA from February 1977 to April 1977, and from August 1977 to February 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision that, in pertinent part, denied service connection for bilateral hearing loss; and from a February 2008 rating decision that denied service connection for conjunctivitis of the right eye.  The Veteran timely appealed.

In December 2011, the Veteran and his wife testified during a video conference hearing before the undersigned at the RO.  Following the hearing, the Veteran 
submitted additional evidence and waived initial consideration of the evidence by the RO.  

The issues of increased ratings for service-connected tinnitus and for right cornea scar, and for entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record (August 2011 correspondence, and December 2011 testimony), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran and his attorney when further action is required.
REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Bilateral Hearing Loss

The Veteran contends that service connection for bilateral hearing loss is warranted on the basis that he was exposed to excessive noise in active service and during ACDUTRA in National Guard service while working with sheet metal to repair airplanes and metal framework.  His Form DD214 reflects the Veteran's primary specialty as an airframe repair specialist.

While testifying in December 2011, the Veteran described the use of air hammers and rivet guns and grinders, and that the noise level was severe.  He testified that he used high-powered tools every day for four months during training, and that he worked daily on the flight line during ACDUTRA in National Guard service.  The Veteran testified that he worked post-service doing heating and air conditioning, and that he primarily used hand tools.  While the Veteran testified that he did some sheet metal work post-service, he indicated that the noise exposure was different than in service because he no longer was in an enclosed area with several others working with power tools.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board notes that service connection has been awarded for tinnitus based on the Veteran's exposure to acoustic trauma during active duty and during ACDUTRA in National Guard service.

VA audiometric test results in October 2007 did not reveal a diagnosis, and were unreliable due to the severity of the Veteran's tinnitus.  A VA examiner in September 2008 opined that it was more likely that the Veteran's hearing loss was related to his occupational noise exposure in sheet metal for over 20 years.  An additional examination occurred in March 2009, but the examiner indicated that the results of audiometric testing were unreliable.

A private hearing evaluation report, submitted in February 2008, reveals 
data most consistent with bilateral high frequency sensorineural hearing loss.  Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Given the likelihood that the Veteran had significant noise exposure as an airframe repair specialist during active duty and during ACDUTRA in National Guard service, an examination is needed to determine whether the Veteran's current bilateral hearing loss either had its onset during service or is related to his active service-to specifically include noise exposure during ACDUTRA in National Guard service as an airframe repair specialist as alleged; or if the disability is otherwise related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).

The Board cautions the Veteran concerning his responsibility to cooperate with VA in these matters.  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that the Veteran's responsibility of cooperating in the development of his claim includes reporting for and cooperating during the course of a VA examination.

Conjunctivitis of the Right Eye 

The Veteran also seeks service connection for chronic conjunctivitis of the right eye and has asserted that the claimed disability is secondary to his service-connected right cornea scar.  Service treatment records reflect that a metallic foreign body was embedded in the cornea of the Veteran's right eye, and removed in June 1977.  The Veteran has reported chronic irritation since then.

A private treatment record, submitted in July 2009, includes findings that the conjunctiva was very inflamed and somewhat scarred at that time.

Since then, the Veteran has testified of continuing eye problems-including pain, redness, and tearing; and that he applied cold presses to his right eye.

Given findings of an inflamed and somewhat scarred conjunctiva, the Board cannot resolve this matter without further medical clarification.  Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the Veteran's conjunctivitis of the right eye is aggravated by the service-connected right cornea scar.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an appropriate examiner to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include noise exposure during ACDUTRA in National Guard service as an airframe repair specialist, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Afford the Veteran a VA examination to determine the etiology of any chronic conjunctivitis of the right eye or other eye disability found to be present; and to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right cornea scar caused or increased any such disability of the right eye found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of conjunctivitis of the right eye is attributable to the service-connected right cornea scar.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the service treatment records and July 2009 private treatment records and the Veteran's complaints of continuing eye problems since service.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




